14‐4120 
United States v. Guerrero 
 
                      UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                   ______________                          
                                            
                                 August Term, 2015 
                                            
           (Argued: November 17, 2015          Decided: February 11, 2016) 
                                            
                                 Docket No. 14‐4120 
                                    ____________                          
                                            
                          UNITED STATES OF AMERICA, 
                                            
                                                                   Appellee, 
 
                                         –v.–  
                                            
                        ANTONIO GUERRERO, aka Tony, 
                                            
                                               Defendant‐Appellant. 
 
                                   ______________ 
 
Before: 
                    KEARSE, STRAUB, and WESLEY, Circuit Judges. 
                                            
                                   ______________ 
                                            
Appeal from the United States District Court for the Southern District of New 
York (Sweet, J.).  Defendant‐Appellant Antonio Guerrero was convicted after a 
jury trial of two counts of intentional murder while engaged in a drug trafficking 

                                           

  The Clerk of Court is respectfully requested to amend the caption as set forth above. 
offense, in violation of 21 U.S.C. § 848(e)(1)(A).  On appeal, Guerrero seeks 
vacatur of his conviction on the grounds that: (1) the Fair Sentencing Act of 
2010’s enactment before his sentencing retroactively modified the drug quantity 
aspect of the murder offense’s drug trafficking element, 21 U.S.C. § 841(b)(1)(A); 
(2) the Government failed to separately charge him with, and convict him of, the 
predicate drug trafficking offense; (3) the statute of limitations for the predicate 
drug trafficking offense governed and barred his murder prosecution; and (4) the 
Government’s search of his home violated his Fourth Amendment constitutional 
rights.  We reject these challenges and AFFIRM the judgment of conviction, but 
the matter is REMANDED for the sole purpose of making a clerical correction to 
the judgment’s description of Count 1 by replacing “844(e)(1)(A)” with 
“848(e)(1)(A)”.                          
 
                                JEFFREY M. BRANDT, Robinson & Brandt, P.S.C., 
                                Covington, KY, for Defendant‐Appellant. 
                                 
                                LAURIE A. KORENBAUM, Assistant United States 
                                Attorney (Michael D. Maimin, Justin Anderson, 
                                Assistant United States Attorneys, on the brief), for Preet 
                                Bharara, United States Attorney for the Southern 
                                District of New York, New York, NY, for Appellee. 
                                          ______________ 
                                                  
WESLEY, Circuit Judge: 

       Defendant‐Appellant Antonio Guerrero was convicted, after a jury trial in 

the United States District Court for the Southern District of New York (Sweet, J.), 

of two counts of intentional murder while engaged in a drug trafficking offense, 

in violation of § 848(e)(1)(A).  Guerrero challenges his conviction on several 

grounds related to that statute’s drug trafficking element.  He also raises Fourth 




                                             2 
 
Amendment issues.  We reject his challenges and AFFIRM the judgment of 

conviction.    

       A murder conviction under 21 U.S.C. § 848(e)(1)(A) requires proof that the 

defendant was “engaging” in a drug trafficking offense punishable under 21 

U.S.C. § 841(b)(1)(A) at the time he committed the intentional murder.  On 

appeal, Guerrero presents three challenges related to § 848(e)(1)(A)’s drug 

trafficking element: (1) that the Fair Sentencing Act of 2010 (“FSA” or “Act”) 

retroactively invalidates a pre‐Act verdict under § 848(e)(1)(A) predicated upon a 

pre‐Act drug trafficking quantity under § 841(b)(1)(A), where the defendant is 

sentenced post‐Act; (2) that he could not properly be indicted for violating 

§ 848(e)(1)(A) unless he had previously been convicted of the predicate drug 

trafficking offense; and (3) that the predicate drug trafficking offense’s statute of 

limitations governs a § 848(e)(1)(A) murder prosecution. 

       As noted, Guerrero also claims Fourth Amendment violations arising from 

his arrest.  Specifically, Guerrero challenges the admission of certain evidence 

recovered from his home during his arrest on the grounds that it was discovered 

as a result of (1) an unlawful protective sweep and (2) an involuntary consent.   


                                            

                                          3 
 
                                  BACKGROUND 

       In the 1990s, Antonio Guerrero was a member of “Solid Gold,” a drug 

organization that sold crack cocaine out of gold‐capped vials near 173rd Street in 

the Bronx, New York.  Solid Gold engaged in many turf battles with rival drug 

dealers over the years.  In connection with one such dispute, Guerrero shot and 

killed rival crack cocaine dealer Livino Ortega, who apparently had been 

impinging on Solid Gold’s territory and damaging its brand by selling inferior‐

quality crack cocaine using Solid Gold’s packaging.  Guerrero also killed 

Ortega’s friend, Fernando Garrido, in the same September 3, 1994 shooting 

incident.   

       On April 7, 2009, a federal grand jury in the Southern District of New York 

returned an indictment charging, inter alia, Guerrero with the intentional 

murders of Ortega (Count One) and Garrido (Count Two) while engaged in an 

offense punishable under § 841(b)(1)(A), “to wit, a conspiracy to distribute fifty 

grams and more” of crack cocaine, in violation of § 848(e)(1)(A).  App’x 27–28.   

       Guerrero was arrested at his Miami, Florida home the following week and 

tried to a jury in the Southern District of New York beginning April 2010.  After a 




                                         4 
 
six‐week trial, Guerrero was found guilty of both counts on June 7, 2010.1  

Guerrero thereafter filed a series of unsuccessful post‐trial motions, and the 

District Court sentenced him principally to two concurrent terms of 25 years’ 

imprisonment.  A judgment of conviction was entered October 16, 2014.2 


                                              DISCUSSION3 


    I.    Fair Sentencing Act Challenge 


          Guerrero was convicted of intentional murder while engaged in a drug 

trafficking conspiracy, in violation of § 848(e)(1)(A), which provides in pertinent 

part: 

          [A]ny  person  engaging  in  an  offense  punishable  under  section 
          841(b)(1)(A) of this title . . . who intentionally kills . . . or causes the 
          intentional killing of an individual and such killing results, shall be 
          sentenced to any term of imprisonment, which shall not be less than 
          20  years,  and  which  may  be  up  to  life  imprisonment,  or  may  be 
          sentenced to death . . . . 
                                           
1 The record reflects a discrepancy regarding the date of the jury verdict.  Compare 
App’x 15, 24, and 525 (indicating June 4, 2010), with App’x 18, 22, 421, and 423 
(indicating June 7, 2010).  We rely on the trial transcript, which indicates the correct date 
to be June 7, 2010.  See App’x 402, 415–19. 
2 The judgment contains a typographical error.  It misidentifies Count 1 as pursuant to 
§ 844(e)(1)(A), see App’x 553, but both counts are in fact pursuant to § 848(e)(1)(A), see 
App’x 27–28, 415. 
3 Guerrero’s challenges to his conviction implicate questions of statutory interpretation, 
which are questions of law that we review de novo.  See United States v. Santos, 541 F.3d 
63, 67 (2d Cir. 2008). 

                                                   5 
 
21 U.S.C. § 848(e)(1)(A).  At the times of Guerrero’s murder offense conduct, 

indictment, and conviction, the threshold quantity of crack cocaine for an offense 

punishable under § 841(b)(1)(A) was 50 grams or more.  Then, on August 3, 2010, 

Congress enacted the Fair Sentencing Act of 2010, Pub. L. No. 111–220, 124 Stat. 

2372, a law designed to help reduce sentencing disparities between powder 

cocaine and crack cocaine offenses.  See Dorsey v. United States, 132 S. Ct. 2321, 

2329 (2012); United States v. Johnson, 732 F.3d 109, 112 (2d Cir. 2013).  Among 

other changes, the FSA increased the threshold quantity of crack cocaine 

necessary to trigger the enhanced sentencing provision under § 841(b)(1)(A) from 

50 grams to 280 grams.  See Pub. L. No. 111–220, § 2(a), 124 Stat. 2372.  The Act 

makes no mention of § 848(e)(1)(A).  See id. 

      A few years after the FSA’s enactment, the Supreme Court in Dorsey 

addressed whether the Act’s more lenient sentencing regime applied 

retroactively to defendants who committed crack cocaine offenses before August 

3, 2010, but who were not sentenced until after that date.  Dorsey, 132 S. Ct. at 

2326.  The Court held that it did, reasoning in part that Congress through the 

FSA intended to apply to mandatory minimum sentences the established 

principle that “sentencing judges [are] to use the Guidelines Manual in effect on 


                                          6 
 
the date that the defendant is sentenced, regardless of when the defendant 

committed the offense, unless doing so would violate the ex post facto clause.”  Id. 

at 2332 (internal quotation marks omitted); accord United States v. Highsmith, 688 

F.3d 74, 77 (2d Cir. 2012) (per curiam). 

          Guerrero argues that the FSA compels vacatur of his conviction.  He 

reasons that, while his September 1994 murder offense conduct and June 2010 

conviction preceded the FSA, his October 2014 sentencing occurred after the Act 

went into effect, and, under Dorsey’s retroactivity rule, § 848(e)(1)(A)’s drug 

trafficking element required the jury to find that the conspiracy involved at least 

280 grams of crack cocaine.  Because only a quantity of 50 grams was alleged and 

proved, the argument goes, the Government failed to establish an element of the 

charged murder offense and Guerrero’s conviction must be vacated. 

          This argument misreads § 848(e)(1)(A), misunderstands the FSA, and 

misapplies Dorsey.  A defendant may be convicted under § 848(e)(1)(A) if he was 

engaged in a drug trafficking offense punishable under § 841(b)(1)(A) at the time 

he committed intentional murder.4  The crime is complete at the time of the 



                                           
4 Of course, a defendant need not be “actively engaged in the distribution of drugs in 
order to be convicted under the drug‐related murder prong of section 848(e)(1)(A).  The 
defendant need only be engaging in an offense punishable under section 841(b)(1)(A), 
                                              7 
 
murder, see 21 U.S.C. § 848(e)(1)(A), and it is as of that time that the statute’s 

drug trafficking element is measured.  Here, Guerrero committed the murders in 

September 1994, at which time the threshold quantity of crack cocaine necessary 

under § 841(b)(1)(A) was 50 grams or more.  The jury’s finding that Guerrero had 

been engaged in a conspiracy to distribute 50 grams or more of crack cocaine at 

the time he intentionally killed Ortega and Garrido therefore satisfied the drug 

trafficking element of the § 848(e)(1)(A) murder offense.  There was no error in 

the indictment, the instructions, or the verdict. 

          No other conclusion flows from the FSA, a sentencing statute principally 

designed to increase threshold quantities of drugs necessary to trigger certain 

enhanced penalty schemes, to remove certain mandatory minimum sentences, 

and to direct the promulgation of new Sentencing Guidelines.  See Pub. L. No. 

111–220, 124 Stat. 2372.  The general federal savings statute provides in pertinent 

part: 

                 The repeal of any statute shall not have the effect to release or 
          extinguish  any  penalty,  forfeiture,  or  liability  incurred  under  such 
          statute, unless the repealing Act shall so expressly provide, and such 
          statute shall be treated as still remaining in force for the purpose of 


                                                                                                                                        
which includes conspiracy to commit such an offense.”  Santos, 541 F.3d at 68 (citation 
omitted) (internal quotation marks omitted). 

                                                                  8 
 
          sustaining  any  proper  action  or  prosecution  for  the  enforcement  of 
          such penalty, forfeiture, or liability. 

1 U.S.C. § 109.  Because the FSA did not expressly extinguish any criminal 

liability under § 848(e)(1)(A), the law’s enactment did not retroactively invalidate 

Guerrero’s conviction. 

          Dorsey is equally unaccommodating to Guerrero’s challenge.  That 

decision’s retroactivity rule simply permits defendants who committed offenses 

before August 3, 2010, but who were not sentenced until after that date, to be 

sentenced under the FSA’s more lenient sentencing regime.  See Dorsey, 132 S. Ct. 

at 2335 (“Congress intended the Fair Sentencing Act’s new, lower mandatory 

minimums to apply to the post‐Act sentencing of pre‐Act offenders.”).  Dorsey 

nowhere purports to limit criminal liability for an offense such as murder in 

violation of § 848(e)(1)(A).  Guerrero’s FSA‐based challenge to his conviction 

fails.   


    II.   Predicate Drug Trafficking Offense & Statute of Limitations Challenges 


          Guerrero next argues that the Government could not even ʺcharge[]” him 

with murder in violation of § 848(e)(1)(A) unless he had, “before” being so 

charged, “be[en] convicted of the underlying drug offense.”  See Appellant’s Br. 

52.  Section 848(e)(1)(A) makes no such demand.  The statute requires the 
                                               9 
 
Government to prove that the defendant was engaged in a predicate drug 

offense at the time of the intentional murder.  Guerrero does not dispute that the 

evidence at trial was sufficient to establish that at the time of the murders he was 

engaged in trafficking in crack cocaine as a member of Solid Gold; and he 

acknowledges that “the district court instructed the jury that, to find Guerrero 

guilty of the § 848(e) charges, it had to find that Guerrero killed while engaged in 

a drug conspiracy involving 50 grams or more of crack cocaine (and, therefore, 

punishable under § 841(b)(1)(A)).”  See Appellant’s Br. 15; see also Trial Tr. 3383 

(instructing that to convict under § 848(e)(1)(A) the jury must find, inter alia, that 

the defendant “intentionally killed” and that the drug dealing and the killing 

“were in some way related or connected”).  There is no suggestion that the jury 

was not properly instructed on all of the elements of the § 848(e)(1)(A) offense.  

The statute does not require that the defendant have been previously convicted 

of, or be separately charged with, the predicate drug offense in order to be 

charged or convicted under § 848(e)(1)(A).     

      Guerrero relatedly argues that his § 848(e)(1)(A) murder prosecution is 

governed by the predicate drug offense’s five‐year statute of limitations, as set 

forth in 18 U.S.C. § 3282.  It is not.  Section 848(e)(1) establishes a capital offense 


                                           10 
 
punishable by “any term of imprisonment, which shall not be less than 20 years, 

and which may be up to life imprisonment, or . . . death.”  21 U.S.C. 

§ 848(e)(1)(A).  Guerrero’s § 848(e)(1)(A) prosecution is therefore governed by 18 

U.S.C. § 3281, which provides that “[a]n indictment for any offense punishable 

by death may be found at any time without limitation.”5  18 U.S.C. § 3281.  That 

the Government elected not to pursue capital punishment here is immaterial to 

whether Guerrero’s § 848(e)(1)(A) offenses are in fact capital offenses for 

purposes of § 3281.  Cf. United States v. Payne, 591 F.3d 46, 59 (2d Cir. 2010).   


III.      Fourth Amendment Challenges 


          As part of Guerrero’s April 15, 2009 arrest at his Florida home pursuant to 

a warrant, agents with the Bureau of Alcohol, Tobacco, Firearms and Explosives 

conducted a protective sweep of Guerrero’s home and, in the process, saw a 

photograph of Guerrero with suspected members of a drug trafficking 

organization.  They then obtained Guerrero’s oral and written consent for a 

limited search for, and seizure of, photographs depicting members of that 


                                           
 Indeed, courts of this Circuit have held the same.  See, e.g., Soler v. United States, No. 05 
5

CR. 165 LAP, 2015 WL 4879170, at *22 (S.D.N.Y. Aug. 14, 2015); United States v. Dames, 
No. 04 CR. 1247 PAC, 2007 WL 1032257, at *1 (S.D.N.Y. Mar. 30, 2007); United States v. 
Martinez‐Martinez, No. 01 CR 307, 2001 WL 1287040, at *2 (S.D.N.Y. Oct. 24, 2001).  

                                              11 
 
organization.  Guerrero challenges the admission of those photographs as fruits 

of an unlawful protective sweep and an involuntary consent. 

      Under the Fourth Amendment’s protective sweep exception, agents 

executing an arrest inside a home may, “as a precautionary matter and without 

probable cause or reasonable suspicion, look in closets and other spaces 

immediately adjoining the place of arrest from which an attack could be 

immediately launched.”  Maryland v. Buie, 494 U.S. 325, 334 (1990); United States 

v. Jackson, 778 F.2d 933, 937 (2d Cir. 1985) (stating principle that officers may 

perform a protective sweep “to check for third persons who may destroy 

evidence or pose a threat to the officers” (internal quotation marks omitted)).  

Where agents execute an arrest just outside the home, they are authorized to 

sweep the house if there are articulable facts that would warrant the reasonable 

belief that someone within the home is “aware of the arrest outside the premises” 

and “might destroy evidence, escape or jeopardize the safety of the officers or the 

public.”  United States v. Oguns, 921 F.2d 442, 446 (2d Cir. 1990) (internal 

quotation marks omitted).  Here, whether Guerrero’s arrest occurred inside his 

home or just outside of it, we find no error in the District Court’s conclusion that 

the protective sweep was justified under the circumstances.  


                                          12 
 
      Under the Fourth Amendment’s consent exception, “warrantless entry and 

search are permissible if the authorities have obtained the voluntary consent of a 

person authorized to grant such consent.”  United States v. Elliott, 50 F.3d 180, 185 

(2d Cir. 1995).  To be valid, consent must be voluntary and therefore cannot “be 

coerced, by explicit or implicit means, by implied threat or covert force.”  United 

States v. Snype, 441 F.3d 119, 131 (2d Cir. 2006) (internal quotation marks omitted) 

(quoting Schneckloth v. Bustamonte, 412 U.S. 218, 228 (1973)).  We do “not reverse 

a finding of voluntary consent except for clear error.”  United States v. Moreno, 

701 F.3d 64, 76 (2d Cir. 2012) (internal quotation marks omitted).  Here, based on 

the record, including the District Court’s credibility determinations, we find no 

such error. 


                                   CONCLUSION 

      We have considered all of Guerrero’s arguments on appeal and find them 

to be without merit.  For the foregoing reasons, the judgment of the District 

Court is AFFIRMED, but the matter is REMANDED for the sole purpose of 

making a clerical correction to the judgment’s description of Count 1 by 

replacing “844(e)(1)(A)” with “848(e)(1)(A)”.   




                                         13